Order entered May 7, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00109-CR
                                   No. 05-13-00110-CR
                                   No. 05-13-00111-CR

                            DAVID LYNN GREGG, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause Nos. F12-53040, F12-51712, F11-27717

                                        ORDER
       The Court REINSTATES the appeals.

       On April 8, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On May 3, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the April 8, 2013 order

requiring findings.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.



                                                  /s/   DAVID EVANS
                                                        JUSTICE